        Case 1:18-cv-11648-PKC Document 107
                                        103 Filed 10/27/20
                                                  10/09/20 Page 1 of 12




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Mattel, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 MATTEL, INC.,

 Plaintiff                                            18-cv-11648 (PKC)

 v.

 2012SHININGROOM2012,       ALEXSTORE888,
 ALIYA_SMILE, BIGMOUTH333, CCS_ONLINE999,                [PROPOSED]
                                                          XXXXXXXXXX
 CONNIE_MONICA, EBBPOP, EJEWELRYCODE,                 FINAL JUDGMENT
 FANHUASIJIN02,      FASHIONJEWELRY20136,
 FENGHE2012,     FLYFLOWER88,     FUTALL,
 GLORYROAD2015, GO-GIFT1225, GYL09047,
 HANJINGYUHUAONE, HERPOP, HG-TECH-LTD,
 HMZSLUCK, ILANTE, IN-STYLE1820, JIALU-88,
 KEEPUPOP, KTMAIL, KZYU_17, LAQ01018,
 LUCKY992016, MUSENWAIMAO, NEWANG,
 OVEPOP2009,      POPULAR888,     PRCBEY,
 SANTAFE2016, SUMMER*2010*, URCHOICE-LTD,
 XIAOTWAN_CBQZZ, XYWL722, YUMISELL8,
 YUNWAWA527 and ZHANYTINO,

 Defendants
 Case 1:18-cv-11648-PKC Document 107
                                 103 Filed 10/27/20
                                           10/09/20 Page 2 of 12




                              GLOSSARY

Term                  Definition
Plaintiff or Mattel   Mattel, Inc.
Defendants            ccs_online999, ebbpop, go-gift1225, Herpop, ilante,
                      Keepupop,     lucky992016       (a/k/a   aux992016),
                      ovepop2009, popular888 (a/k/a jingxia2019) and prcbey

eBay                  eBay.com, a San Jose, California-based online
                      marketplace and e-commerce platform owned by eBay
                      Inc., a Delaware corporation, that allows manufacturers
                      and other third-party merchants, like Defendants, to
                      advertise, distribute, offer for sale and/or sell in what it
                      characterizes as either auction-style or fixed-price
                      formats and ship their retail products, which, upon
                      information and belief, originate from China, among
                      other locations, directly to consumers worldwide and
                      specifically to consumers residing in the U.S., including
                      in New York
Epstein Drangel       Epstein Drangel LLP, counsel for Plaintiff
New York Address      105 Avenue B, Apt. 4B, New York, New York 10009
Complaint             Plaintiff’s Complaint filed on December 13, 2018
Application           Plaintiff’s Ex Parte Application for: 1) a temporary
                      restraining order; 2) an order restraining Merchant
                      Storefronts (as defined infra) and Defendants’ Assets (as
                      defined infra) with the Financial Institutions (as defined
                      infra); 3) an order to show cause why a preliminary
                      injunction should not issue; 4) an order authorizing
                      bifurcated and alternative service and 5) an order
                      authorizing expedited discovery filed on December 13,
                      2019
Delanty Dec.          Declaration of Lisa Delanty in Support of Plaintiff’s
                      Application
Scully Dec.           Declaration of Brieanne Scully in Support of Plaintiff’s
                      Application
Arnaiz Dec.           Declaration of Jessica Arnaiz in Support of Plaintiff’s
                      Application
Barbie Products       A vast range of commercial products, including, but not
                      limited to, playhouses, toy cars, books, movies, games,
                      puzzles and clothing marketed under the Barbie brand
Barbie Marks          U.S. Trademark Reg. No. 1,300,766 for “BARBIE” for a
                      variety of goods in Class 28, U.S. Trademark Reg. No.
                      1,693,139 for “BARBIE” for a variety of goods in Class
                      25, U.S. Trademark Reg. No. 1,746,477 for “BARBIE”
                      for a variety of goods in Class 28, U.S. Trademark Reg.
                      No. 1,754,535 for “BARBIE” for a variety of goods in

                                     i
 Case 1:18-cv-11648-PKC Document 107
                                 103 Filed 10/27/20
                                           10/09/20 Page 3 of 12




                       Class 25, U.S. Trademark Reg. No. 1,773,571 for
                       “BARBIE” for a variety of goods in Class 14, U.S.
                       Trademark Reg. No. 2,040,801 for “BARBIE” for a
                       variety of goods in Class 25, U.S. Trademark Reg. No.
                       3,287,023 for “BARBIE” for a variety of goods in Class


                       28, U.S. Trademark Reg. No. 2,087,842 for
                       for a variety of goods in Class 28 and U.S. Trademark


                       Reg. No. 2,639,971 for                    for a variety of
                       goods in Classes 25 and 28
Barbie Works           U.S. Copyright Reg. No. VA 1-884-053, covering the
                       Barbie Silhouette Head, U.S. Copyright Reg. No. VA 1-
                       843-508, covering The Fabulous Life of Barbie Style
                       Guide 2011, U.S. Copyright Reg. No. VA 1-849-098,
                       covering the Barbie 2012 Style Guide, Copyright Reg.
                       No. VA 1-849-097, covering the Barbie 2013 Style
                       Guide, and U.S. Copyright Reg. No. PA 1-647-312,
                       covering Barbie and The Diamond Princess Castle
Counterfeit Products   Products bearing or used in connection with the Barbie
                       Marks and/or Barbie Works, and/or products in
                       packaging and/or containing labels and/or hang tags
                       bearing the Barbie Marks and/or Barbie Works, and/or
                       bearing or used in connection with marks and/or artwork
                       that are confusingly or substantially similar to the Barbie
                       Marks and/or Barbie Works and/or products that are
                       identical or confusingly or substantially similar to the
                       Barbie Products
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with online
                       marketplace platforms such as eBay, as well as any and
                       all as yet undiscovered accounts with additional online
                       marketplace platforms held by or associated with
                       Defendants, their respective officers, employees, agents,
                       servants and all persons in active concert or participation
                       with any of them
Merchant Storefronts   Any and all User Accounts through which Defendants,
                       their respective officers, employees, agents, servants and
                       all persons in active concert or participation with any of
                       them operate storefronts to manufacture, import, export,
                       advertise, market, promote, distribute, display, offer for
                       sale, sell and/or otherwise deal in Counterfeit Products,
                       which are held by or associated with Defendants, their
                       respective officers, employees, agents, servants and all


                                     ii
 Case 1:18-cv-11648-PKC Document 107
                                 103 Filed 10/27/20
                                           10/09/20 Page 4 of 12




                         persons in active concert or participation with any of
                         them
Defendants’ Assets       Any and all money, securities or other property or assets
                         of Defendants (whether said assets are located in the U.S.
                         or abroad)
Defendants’ Financial    Any and all financial accounts associated with or utilized
Accounts                 by any Defendants or any Defendants’ User Accounts or
                         Merchant Storefront(s) (whether said account is located
                         in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong
                         Global Solutions, Inc. (“PingPong”) and other
                         companies or agencies that engage in the processing or
                         transfer of money and/or real or personal property of
                         Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly by eBay, as well as any and all as yet
                         undiscovered online marketplace platforms and/or
                         entities through which Defendants, their respective
                         officers, employees, agents, servants and all persons in
                         active concert or participation with any of them
                         manufacture, import, export, advertise, market, promote,
                         distribute, offer for sale, sell and/or otherwise deal in
                         Counterfeit Products which are hereinafter identified as
                         a result of any order entered in this action, or otherwise
Wang Defendants’         The Wang Defendants’ Assets from the Wang
Frozen Assets            Defendants’ Financial Accounts that were and/or are
                         attached and frozen or restrained pursuant to the TRO
                         and/or PI Order, or which are attached and frozen or
                         restrained pursuant to any future order entered by the
                         Court in this Action
Joint PTO                Joint Pre-Trial Order entered by the Court on May 14,
                         2020




                                       iii
           Case 1:18-cv-11648-PKC Document 107
                                           103 Filed 10/27/20
                                                     10/09/20 Page 5 of 12




           This matter comes before the Court following the July 21, 2020 Bench Trial (“Bench

Trial”);

           The Court, having considered the arguments raised by Plaintiff and the Wang Defendants

at the Bench Trial, along with Plaintiff’s Proposed Findings of Fact and Conclusions of Law and

Memorandum of Law in Support of its Claim for Damages, along with the other pleadings and

papers filed in this action;

           The Court having entered judgment in accordance with its Findings of Fact and

Conclusions of Law (Dkt. 100), finding that Huang Dongwu (黄冬武 黄冬武)1 d/b/a herpop,

go-gift1225 and prcbey infringed Mattel’s Barbie Marks in violation of 15 U.S.C. §§ 1114 and

1116(d), illegally copied and infringed Mattel’s Barbie Works in violation of 17 U.S.C. § 501 and

engaged in false designation of origin, passing off and unfair competition in violation of 15 U.S.C.

§ 1125(a);

           Accordingly, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

                                        I.    Damages Award

1) Plaintiff is awarded statutory damages pursuant to 17 U.S.C. § 504(c) and 15 U.S.C. § 1117(c)

      against Huang Dongwu (黄冬武 黄冬武), plus post judgment interest in the amount of

      $200,000.00.


                                      II.    Permanent Injunction

2)     IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Huang Dongwu (黄冬武

       黄冬武), its respective officers, agents, servants, employees, successors and assigns and all

       persons acting in concert with or under the direction of Huang Dongwu (黄冬武 黄冬武)



1
    Huang Dongwu’s (黄冬武 黄冬武) addresses are identified in Attachment A annexed hereto.

                                                    1
   Case 1:18-cv-11648-PKC Document 107
                                   103 Filed 10/27/20
                                             10/09/20 Page 6 of 12




(regardless of whether located in the United States or abroad), who receive actual notice of

this Order are permanently enjoined and restrained from:

  A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

      displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

      or any other products bearing the Barbie Marks and/or marks that are confusingly

      similar to, identical to and constitute a counterfeiting and/or infringement of the Barbie

      Marks and/or incorporating the Barbie Works and/or artwork that is substantially

      similar to, identical to and constitute infringement of the Barbie Works;

  B. directly or indirectly infringing in any manner any of Plaintiff’s trademarks, copyrights

      or other rights (whether now in existence or hereafter created) including, without

      limitation, the Barbie Marks or Barbie Works;

  C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

      trademarks, copyrights or other rights (whether now in existence or hereafter created)

      including, without limitation, the Barbie Marks and Barbie Works to identify any goods

      or services not authorized by Plaintiff;

  D. using any of Plaintiff’s trademarks, copyrights or other rights (whether now in

      existence or hereafter created) including, without limitation, the Barbie Marks or

      Barbie Works, or any other marks or artwork that are confusingly or substantially

      similar to the Barbie Marks or Barbie Works on or in connection with the

      manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

      displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

      Products;




                                            2
Case 1:18-cv-11648-PKC Document 107
                                103 Filed 10/27/20
                                          10/09/20 Page 7 of 12




E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Huang Dongwu (黄冬武 黄冬武) with Plaintiff,

   and/or as to the origin, sponsorship or approval of any product manufactured, imported,

   exported, advertised, marketed, promoted, distributed, displayed, offered for sale or

   sold by Huang Dongwu (黄冬武 黄冬武) and Huang Dongwu’s (黄冬武 黄冬武)

   commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       i. Huang Dongwu’s (黄冬武 黄冬武) User Accounts and/or Merchant

           Storefronts;

       ii. Huang Dongwu’s (黄冬武 黄冬武) Assets; and

       iii. the manufacture, importation, exportation, advertising, marketing, promotion,

           distribution, display, offering for sale and/or sale of Counterfeit Products by

           Huang Dongwu (黄冬武 黄冬武) and by its respective officers, employees,

           agents, servants and all persons in active concert or participation with any of

           them; and

G. effecting assignments or transfers, forming new entities or associations, or creating

   and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

   means of importation, exportation, advertising, marketing, promotion, distribution,

                                         3
       Case 1:18-cv-11648-PKC Document 107
                                       103 Filed 10/27/20
                                                 10/09/20 Page 8 of 12




          display, offering for sale and/or sale of Counterfeit Products for the purposes of

          circumventing or otherwise avoiding the prohibitions set forth in this Order.

                      III.   Temporary Continuance of Asset Restraint

3) IT IS FURTHER ORDERED, as sufficient cause has been shown, that Huang Dongwu (黄冬

   武 黄冬武) is forbidden to make or suffer any sale, assignment, transfer or interference with

   any property in which they have an interest, except as set forth in subdivisions (h) and (i) of

   Section 5222 of the CPLR, for a thirty (30) day period after the entry of this Order.

 IV.   Post-Judgment Asset Restraint and Transfer Order Pursuant to Rules 64, Rule 65,
                15 U.S.C. § 1116(a) and this Court’s Inherent Equitable Powers

4) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule 64

   of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a) and this Court’s inherent equitable

   powers to issue remedies ancillary to its authority to provide final relief, and given the

   difficulties Plaintiff would have enforcing this Order, Huang Dongwu’s (黄冬武 黄冬武)

   Frozen Assets from the Huang Dongwu’s (黄冬武 黄冬武) Frozen Accounts, are, to the extent

   that Huang Dongwu’s (黄冬武 黄冬武) Frozen Assets equal Huang Dongwu’s (黄冬武 黄冬

   武) Damages Award, hereby released and transferred to Plaintiff as full satisfaction of Huang

   Dongwu’s (黄冬武 黄冬武) Damages Award, and Huang Dongwu’s (黄冬武 黄冬武) Frozen

   Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s counsel

   within twenty (20) business days following the service of this Order, and upon receipt by

   Plaintiff’s counsel of Huang Dongwu’s (黄冬武 黄冬武) Frozen Assets in full satisfaction of

   Huang Dongwu’s (黄冬武 黄冬武) Damages Awards, the Financial Institution(s) holding

   Huang Dongwu’s (黄冬武 黄冬武) Frozen Assets and Huang Dongwu’s (黄冬武 黄冬武)

   Frozen Accounts may unfreeze Huang Dongwu’s (黄冬武 黄冬武) Frozen Assets and Huang

                                                 4
      Case 1:18-cv-11648-PKC Document 107
                                      103 Filed 10/27/20
                                                10/09/20 Page 9 of 12




  Dongwu’s (黄冬武 黄冬武) Accounts. To the extent that Huang Dongwu’s (黄冬武 黄冬武

  ) Frozen Assets are less than Huang Dongwu’s (黄冬武 黄冬武) Damages Awards, Huang

  Dongwu’s (黄冬武 黄冬武) Frozen Assets are hereby released and transferred to Plaintiff as

  partial satisfaction of Huang Dongwu’s (黄冬武 黄冬武) Damages Awards and Huang

  Dongwu’s (黄冬武 黄冬武) Frozen Assets shall be transferred by the Financial Institutions to

  Plaintiff through Plaintiff’s counsel within twenty (20) business days following the service of

  this Order, and

5) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, the Court also hereby grants Plaintiff’s request for a post-judgment

  restraining order continuing the attachment of Huang Dongwu’s (黄冬武 黄冬武) Frozen

  Assets until Plaintiff has recovered the full payment of Huang Dongwu’s (黄冬武 黄冬武)

  Damages Awards owed to it by Huang Dongwu (黄冬武 黄冬武) under this Order, or until

  further order of this Court; and

6) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, until Plaintiff has recovered the full payment of Huang Dongwu’s (黄冬

  武 黄冬武) Damages Award owed to it under this Order, in the event that Plaintiff discovers

  new and/or additional Huang Dongwu’s (黄冬武 黄冬武) Assets (whether said assets are

  located in the U.S. or abroad) and/or Huang Dongwu’s (黄冬武 黄冬武) Financial Accounts


                                                5
   Case 1:18-cv-11648-PKC Document 107
                                   103 Filed 10/27/20
                                             10/09/20 Page 10 of 12




(whether said account is located in the U.S. or abroad) (“Huang Dongwu’s (黄冬武 黄冬武)

Additional Assets” and “Huang Dongwu’s (黄冬武 黄冬武) Additional Financial Accounts,”

respectively), Plaintiff shall have the ongoing authority to serve this Order on any Financial

Institutions controlling or otherwise holding Huang Dongwu’s (黄冬武 黄冬武) Additional

Assets and/or Huang Dongwu’s (黄冬武 黄冬武) Additional Financial Accounts (“Financial

Institutions Holding Huang Dongwu’s (黄冬武 黄冬武) Additional Assets and/or Financial

Accounts”);

   A. Upon notice of this Order, Financial Institutions Holding Huang Dongwu’s (黄冬武 黄

       冬武) Additional Assets and/or Financial Accounts shall immediately locate Huang

       Dongwu’s (黄冬武 黄冬武) Additional Financial Accounts, attach and restrain Huang

       Dongwu’s (黄冬武 黄冬武) Additional Assets in Huang Dongwu’s (黄冬武 黄冬武)

       Additional Financial Accounts from being secreted, concealed, transferred or disposed

       of or withdrawn; and

   B. After twenty (20) business days following the service of this Order on Financial

       Institutions Holding Huang Dongwu’s (黄冬武 黄冬武) Additional Assets and/or

       Financial Accounts, Financial Institutions Holding Huang Dongwu’s (黄冬武 黄冬武

       ) Additional Assets and/or Financial Accounts shall transfer all of Huang Dongwu’s (

       黄冬武 黄冬武) Additional Assets to Plaintiff as partial or full satisfaction of Huang

       Dongwu’s (黄冬武 黄冬武) Damages Award, unless Huang Dongwu (黄冬武 黄冬

       武) has filed with this Court and served upon Plaintiff’s counsel a request that Huang

       Dongwu’s (黄冬武 黄冬武) Additional Assets be exempted from this Order.



                                            6
       Case 1:18-cv-11648-PKC Document 107
                                       103 Filed 10/27/20
                                                 10/09/20 Page 11 of 12




                                   V.    Miscellaneous Relief

7) Any failure by Huang Dongwu (黄冬武 黄冬武) to comply with the terms of this Order shall

   be deemed contempt of Court, subjecting Huang Dongwu (黄冬武 黄冬武) to contempt

   remedies to be determined by the Court, but including fines and seizures of property.

8) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this order.



SO ORDERED.

SIGNED this _____
             27th day of ____________,
                          October      2020, at _______
                                                    3:30__.m.
                                                        p



                                                    _________________________________
                                                    HON. P. KEVIN CASTEL
                                                    UNITED STATES DISTRICT JUDGE




                                               7
     Case 1:18-cv-11648-PKC Document 107
                                     103 Filed 10/27/20
                                               10/09/20 Page 12 of 12




                                   ATTACHMENT A

Huang Dongwu’s (黄冬武 黄冬武) Addresses:

  1. Room 6504 Baihuanhuayuan Chaoyang District Beijing City
     Beijing Municipality, 100021, China

  2. No. 6504, Bai Huan Hua Yuan, The South Road of the East Third Ring
     Chaoyang District, Beijing City, China

  3. 701, Building Haiyun, Xinshi, Baiyun District, Guangzhou
     Guangdong Province, 510410, China

  4. Room No. 1604, Building No. 5, Bai Huan Hua Yuan,
     The South Road of the East Third Ring, Chaoyang District, Beijing City, China

  5. 2802 Jingtaixi Guangyuanxincun, Guangzhou
     Guangdong Province, 510405, China

  6. Room 302, Unit 3, Building 22, Community PanJia Yuandongli,
     District Chaoyang, BeiJing Municipality, 100021 China

  7. Room 302, Unit 3, Building No. 22, Pan Jia Yuan Dong Li
     Chaoyang District, Beijing City, China
